48 N.Y.2d 680 (1979)
Pearce, Mayer & Greer, Incorporated, Appellant,
v.
Daniel W. Joy, as Commissioner of Department of Rent and Housing Maintenance, Respondent.
Court of Appeals of the State of New York.
Argued September 13, 1979.
Decided October 11, 1979.
Gary M. Rosenberg for appellant.
Carl Holmes and Harry Michelson for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (63 AD2d 928).